Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 8/24/2021 has been entered.  All previous 112 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record discloses or reasonably teaches in combination a turbocharger for an internal combustion engine, comprising at least three connections for respective lines, wherein the at least three connections are arranged on the same side of the turbocharger and are arranged to receive the respective lines at an external surface of the turbocharger and the turbocharger is designed such that the respective lines are mountable at the at least three connections with a single common screw at the external surface of the turbocharger; however, the prior art of record does not further disclose or reasonably teach in combination that the respective lines are separate from one another and have individual flanges, where at least one of the individual flanges is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746